Title: From John Adams to Tristram Dalton, 23 February 1780
From: Adams, John
To: Dalton, Tristram


     
      Dear Sir
      Paris Feb. 23. 1780
     
     Since my Arrival in this City, which was on the 9th. of this Month I had the Pleasure of your Letter concerning your Vessel which was sunk in the West Indies. I immediately waited on Dr. Franklin who informed me that he had received a similar Letter from you and in the Time of it applied to Court and obtained an order for your Compensation, which he transmitted to you, and which I hope you have received—if not upon Intimation of it, a Duplicate or a Repetition of the order may be obtained at any Time.
     If at any Time I can be usefull to you, you have but to Command me. I hope the good Work of Privateering goes on with Spirit. I hope that those who have done so much service to their Country and to themselves in that Way will not be diverted, or relaxed in their Cause by any Syren songs of Peace, which the more charming they are the more delusive they are likely to be, as the English beyond all controversy will be encouraged by their late Successes, to prosecute the War for some time longer. These successes, which are rather of the defensive and negative Kind and a poor Compensation for the immense Cost of them, are however sufficient to chear the Populace, and embolden the Minister to proceed, not with standing the formidable associations, and Correspondences, which have made So great Progress, a la manière Americaine, both in Ireland and England. I am, sir with great Esteem, your old Friend and humble servant
    